Case 19-40466   Doc 5   Filed 05/31/19   Entered 05/31/19 16:31:32   Desc Main
                           Document      Page 1 of 6
Case 19-40466   Doc 5   Filed 05/31/19   Entered 05/31/19 16:31:32   Desc Main
                           Document      Page 2 of 6
Case 19-40466   Doc 5   Filed 05/31/19   Entered 05/31/19 16:31:32   Desc Main
                           Document      Page 3 of 6
Case 19-40466   Doc 5   Filed 05/31/19   Entered 05/31/19 16:31:32   Desc Main
                           Document      Page 4 of 6
Case 19-40466   Doc 5   Filed 05/31/19   Entered 05/31/19 16:31:32   Desc Main
                           Document      Page 5 of 6
Case 19-40466   Doc 5   Filed 05/31/19   Entered 05/31/19 16:31:32   Desc Main
                           Document      Page 6 of 6
